


ALEXANDER & BALDWIN, INC.


EXECUTIVE PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


RECITALS


A. The Corporation has implemented the Plan for the purpose of providing
eligible persons in the Corporation’s service with the opportunity to
participate in one or more cash or equity incentive compensation programs
designed to encourage them to continue their service relationship with the
Corporation.
 
B. Participant is to render valuable services to the Corporation (or any Parent
or Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of shares of Common Stock to Participant under the Stock Issuance
Program.
 
C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1. Grant of Restricted Stock Units.  The Corporation hereby awards to
Participant, as of the Award Date, restricted stock units under the Plan.  The
number of shares of Common Stock underlying the awarded restricted stock units
and the applicable performance vesting requirements for those units and the
underlying Shares are set forth in the Award Notice.  The remaining terms and
conditions governing the Award shall be as set forth in this Agreement.
 
2. Limited Transferability.  Prior to the actual issuance of the Shares which
vest hereunder, Participant may not transfer any interest in the restricted
stock units subject to the Award or the underlying Shares or pledge or otherwise
hedge the sale of those units or Shares, including (without limitation) any
short sale or any acquisition or disposition of any put or call option or other
instrument tied to the value of those Shares.  However, any Shares which vest
hereunder but otherwise remain unissued at the time of Participant’s death may
be transferred pursuant to the provisions of Participant’s will or the laws of
inheritance or to Participant’s designated beneficiary or beneficiaries of this
Award. Participant may also direct the Corporation to record the ownership of
any Shares which in fact vest and become issuable hereunder in the name of a
revocable living trust established for the exclusive benefit of Participant or
Participant and his or her spouse. Participant may make such a beneficiary
designation or ownership directive at any time by filing the appropriate form
with the Plan Administrator or its designee.
 
3. Vesting Requirements.  The Shares subject to the Award shall initially be
unvested and shall vest only in accordance with the vesting provisions of this
Paragraph 3 or the special vesting acceleration provisions of Paragraph 5. The
actual number of Shares in which Participant shall vest under this Paragraph 3
shall be determined pursuant to a two-step process:  (i) first there shall be
calculated the maximum number of Shares in which Participant can vest based upon
the level at which the Performance Goals specified on Schedule I to the Award
Notice are actually attained and (ii) then the number of the Performance Shares
resulting from the clause (i) calculation in which Participant shall actually
vest shall be determined on the basis of his or her completion of the applicable
Service vesting provisions set forth below.  Accordingly, the vesting of the
Shares shall be calculated as follows:
 
(a)           Performance Vesting:  Within sixty (60) days following the
completion of the Performance Period, the Plan Administrator shall determine the
applicable number of Performance Shares in accordance with the provisions of the
Award Notice and Schedule I attached thereto.
 
(b)           Service Vesting:  The Performance Shares so determined represent
the maximum number of Shares in which Participant can vest hereunder.  The
actual number of Shares in which Participant shall vest shall be determined as
follows:
 
(i)           If Participant continues in Service through the completion of the
Performance Period, Participant shall vest in one third of the Performance
Shares.  If the Performance Period is coincident with the calendar year, then
the Shares underlying those particular Performance Shares shall be issued to
Participant during the period beginning with the first business day of the
succeeding calendar year and ending on March 15th of that year. If the
Performance Period is not coincident with the calendar year, then the Shares
underlying those particular Performance Shares shall be issued within sixty (60)
days following the completion date of that Performance Period or as soon as
administratively practicable thereafter, but in no event later than the
fifteenth (15th) day of the third (3rd) calendar month following such completion
date. The Participant shall vest in the balance of the Performance Shares in two
(2) successive equal annual installments upon his or her completion of each year
of Service over the two-year period measured from the first anniversary of the
start date of the Performance Period. The Shares in which Participant vests on
each such Service vesting date shall be issued on that date or as soon as
administratively practicable thereafter, but in no event later than the
fifteenth (15th) day of the third (3rd) calendar month following such Service
vesting date.
 
(ii)           If Participant ceases Service prior to the completion of the
Performance Period by reason of Early Retirement, Normal Retirement, death or
Permanent Disability, then Participant shall, upon the completion of such
Performance Period, vest in a portion of the Performance Shares determined by
multiplying (x) the maximum number of Performance Shares in which Participant
would have vested, based on the actual level of Performance Goal attainment for
the Performance Period, had Participant completed the three (3)-year Service
vesting requirement set forth in subparagraph (i) above by (y) a fraction, the
numerator of which is the number of months of actual Service completed by
Participant in such Performance Period (rounded to the closest whole month), and
the denominator of which is thirty-six (36) months.  If the Performance Period
is coincident with the calendar year, then the Shares underlying the Performance
Shares in which Participant vests in accordance with this subparagraph (ii)
shall be issued to Participant during the period beginning with the first
business day of the succeeding calendar year and ending on March 15th of that
year. If the Performance Period is not coincident with the calendar year, then
the Shares underlying those vested Performance Shares shall be issued within
sixty (60) days following the completion date of that Performance Period or as
soon as administratively practicable thereafter, but in no event later than the
fifteenth (15th) day of the third (3rd) calendar month following such completion
date.
 
(iii)           If Participant ceases Service on or after the completion of the
Performance Period by reason of Early Retirement or Normal Retirement but prior
to vesting in all the Performance Shares that become subject to this Award on
the basis of actual Performance Goal attainment for the completed Performance
Period, then Participant shall vest in a portion of those unvested Performance
Shares determined by multiplying (x) the number of Performance Shares in which
Participant would have vested at the end of the one-year Service vesting period
in which such cessation of Service occurs had Participant continued in Service
throughout that one-year period by (y) a fraction, the numerator of which is the
number of months of actual Service completed by Participant during that
particular one-year Service vesting period (rounded to the closest whole month),
and the denominator of which is twelve (12) months. The Shares underlying the
Performance Shares in which Participant vests pursuant to this subparagraph
(iii) shall be issued on the date of Participant’s Separation of Service due to
his or her Early Retirement or Normal Retirement or as soon as administratively
practicable thereafter but in no event later than the fifteenth (15th) day of
the third (3rd) calendar month following the date of such Separation from
Service.
 
(iv)           If Participant ceases Service on or after the completion of the
Performance Period by reason of death or Permanent Disability but prior to
vesting in all the Performance Shares that become subject to this Award on the
basis of actual Performance Goal attainment for the completed Performance
Period, then Participant shall immediately vest in all those unvested
Performance Shares, and the Shares underlying those Performance Shares shall be
issued on the date of Participant’s Separation of Service due to his or her
death or Permanent Disability or as soon as administratively practicable
thereafter but in no event later than the fifteenth (15th) day of the third
(3rd) calendar month following the date of such Separation from Service.
 
(v)    If Participant's Service ceases for any other reason, whether before or
after the completion of the Performance Period but prior to the completion of
the Service vesting provisions of this Agreement, then Participant shall cease
to have any further right or entitlement to the unvested Shares at the time
subject to this Award and shall not vest in those unvested Shares.
 
                Schedule I attached to this Agreement sets forth examples
illustrating the calculation of the number of Shares in which the Participant
may vest based upon hypothetical levels of Performance Goal attainment and
service vesting requirements.
 
4. Stockholder Rights and Dividend Equivalents.
 
(a) The holder of this Award shall not have any stockholder rights, including
voting, dividend or liquidation rights, with respect to the Shares subject to
the Award until Participant becomes the record holder of those Shares upon their
actual issuance following the Corporation’s collection of the applicable
Withholding Taxes.
 
(b) Notwithstanding the foregoing, should any dividend or other distribution
payable other than in shares of Common Stock, whether regular or extraordinary,
be declared and paid on the Corporation’s outstanding Common Stock in one or
more calendar years during which Shares remain subject to this Award (i.e.,
those Shares are not otherwise issued and outstanding for purposes of
entitlement to the dividend or distribution), then a special book account shall
be established for Participant and credited with a phantom dividend equivalent
in  accordance with the following parameters:
 
(i) For any dividend or distribution payable on or before the scheduled
completion date of the Performance Period, such phantom dividend shall be
equivalent to the actual dividend or distribution which would have been paid on
the number of Shares issuable under this Award at Extraordinary Level Attainment
had that number of Shares been issued and outstanding and entitled to that
dividend or distribution. The phantom dividend equivalents so credited shall be
distributed to Participant in a lump sum (in cash or such other form as the Plan
Administrator may deem appropriate in its sole discretion)  However, to the
extent one or more Shares subject to this Award are cancelled due to the failure
to achieve Extraordinary Level Attainment of the Performance Goal applicable to
those Shares, no phantom dividend equivalents shall be paid with respect to
those particular Shares, and those phantom dividend equivalents shall be
cancelled.
 
(ii) For dividends or distribution payable on the outstanding Common Stock after
the scheduled completion date of the Performance Period, such phantom dividend
shall be equivalent to the actual dividend or distribution which would have been
paid on the number of Shares at the time subject to this Award based on actual
Performance Goal attainment, had that number of Shares been issued and
outstanding and entitled to that dividend or distribution. The phantom dividend
equivalents so credited to the Participant’s book account on one or more dates
in any calendar quarter following the scheduled completion date of the
Performance Period shall be distributed to Participant in a lump sum (in cash or
such other form as the Plan Administrator may deem appropriate in its sole
discretion) on the last business day of that calendar quarter.
 
(iii) Each such distribution under this Paragraph 4(b) shall be subject to the
Corporation’s collection of the Withholding Taxes applicable to that
distribution.
 
5. Change in Control Prior to Completion of Performance Period.  The following
provisions shall apply only to the extent a Change in Control is consummated
prior to the completion of the applicable Performance Period and shall have no
force or effect in the event the closing of the Change in Control occurs on or
after the completion of such Performance Period.
 
(a) This Award may be assumed by the successor entity or otherwise continued in
full force and effect or may be replaced with a cash retention account
established by  the successor entity.  In such event, the following provisions
shall be in effect:
 
(i) The Performance Vesting requirements of this Agreement shall terminate, and
the assumption or continuation of this Award shall be effected in accordance
with Paragraph 5(b) below on the basis of the number of Shares that would have
been issuable under this Award had there been Target Level Attainment of each of
the Performance Goals. The Service vesting and issuance provisions of Paragraph
3(b) shall continue in effect with respect to the assumed or continued Award.
 
(ii) If Participant ceases Service prior to the completion of the Performance
Period by reason of Early Retirement, Normal Retirement, death or Disability,
then Participant shall, upon the closing of the Change in Control or (if later)
such cessation of Service, vest in that number of Shares determined by
multiplying (x) the number of Performance Shares which would have resulted had
the Corporation achieved each applicable Performance Goal at Target Level
Attainment and Participant completed the three (3)-year Service vesting
requirement of Paragraph 3(b) by (y) a fraction,  shall be issued to Participant
on the date the Shares would have otherwise been issued pursuant to the
provisions of Paragraph 3(b)(ii) in the absence of such Change in Control or,
should such cessation of Service occur within twenty-four (24) months after the
closing of a Qualifying Change in Control, on the date of Participant’s
Separation from Service due to such cessation of Service.

(iii) Any cash retention account established in replacement of this Award shall
initially be credited with the fair market value (at the effective time of the
Change in Control) of the number of Shares that would have been issuable under
this Award had there been Target Level Attainment of each of the Performance
Goals, and interest shall accrue on the outstanding balance of such account, for
the period commencing with the closing date of the Change in Control and
continuing through the date of the final payment of the account, including any
deferred payment date under Paragraph 10, at a variable per annum rate,
compounded semi-annually, equal to the prime rate of interest as in effect from
time to time during such period, as determined on the basis of the prime rate
quotations published in The Wall Street Journal.  The cash retention account
shall vest and be paid out in accordance with the Service vesting and issuance
provisions of Paragraph 3(b) or (to the extent applicable) in accordance with
the vesting and issuance provisions of Paragraph 5(a)(ii) above. The
Participant’s interest in the account shall at all times be that of a general,
unsecured creditor.
 
(iv) In the event of such assumption or continuation of this Award or such
replacement of the Award with a cash retention account, no accelerated vesting
of the restricted stock units subject to this Award or the underlying Shares
shall occur at the time of the Change in Control, and the Service-vesting
provisions of Paragraph 3(b) shall continue in full force and effect.
 
(b) In the event this Award is assumed or otherwise continued in effect in
connection with such Change in Control, the securities subject to the Award
shall be adjusted immediately after the consummation of that Change in Control
so as to apply to the number and class of securities into which the number of
Shares issuable under this Award at Target Level Attainment of each Performance
Goal would have been converted in consummation of that Change in Control had
that number of Shares actually been issued and outstanding at that time. To the
extent the actual holders of the outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation (or parent entity) may, in connection with the
assumption or continuation of the restricted stock units subject to the Award at
that time, but subject to the Plan Administrator’s approval prior to the Change
in Control, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in the Change in Control transaction, provided such common stock is readily
tradable on an established U.S. securities exchange or market.
 
(c) Upon Participant’s Separation from Service due to an Involuntary Termination
occurring within twenty-four (24) months after a Change in Control in which this
Award is assumed or continued in effect, Participant shall immediately vest in
that number of Shares equal to the Performance Shares which would have resulted
had the Corporation achieved each applicable Performance Goal at Target Level
Attainment and Participant completed the three (3)-year Service vesting
requirement of Paragraph 3(b), and that number of Shares shall be issued to
Participant on the date those Shares would have otherwise been issued pursuant
to the provisions of Paragraph 3(b) in the absence of such Change in Control or,
should such cessation of Service occur either within twenty-four (24) months
after the closing of a Qualifying Change in Control or after the scheduled
completion date of the Performance Period, on the date of Participant’s
Separation from Service due to such cessation of Service. Should this Award be
replaced with a cash retention account in accordance with Paragraph 5(a), then
that account shall vest upon Participant’s Separation from Service due to the
Involuntary Termination, provided and only if such Involuntary Termination
occurs within twenty-four (24) months following the Change in Control. Such
vested balance, together with all accrued interest thereon through the actual
payment date, shall be distributed, as to each Share to which the cash retention
account pertains, on the earlier of (x) each date that Share would have
otherwise been issued pursuant to the Service vesting and issuance provisions
set forth in Paragraph 3(b) in the absence of such Change in Control or (y) the
date of Participant’s Separation from Service, provided such Separation from
Service occurs either within twenty-four (24) months after a Qualifying Change
in Control or after the scheduled completion date of the Performance Period.
Except for the number of Shares and the cash retention balance distributed in
accordance with the foregoing provisions of this Paragraph 5(c), Participant
shall have no further right or entitlement to any additional Shares or other
cash amounts hereunder upon such Separation from Service.
 
(d) If the Award is not assumed by the successor entity or otherwise continued
in effect or replaced with a cash retention account in accordance with Paragraph
5(a), then the following provisions shall apply in the event the Change in
Control is effected prior to the completion of the Performance Period:
 
(i) If Participant continues in Service through the effective date of the Change
in Control, then Participant shall, upon the closing of such Change in Control,
vest in that number of Shares equal to the Performance Shares which would have
resulted had the Corporation achieved each applicable Performance Goal at Target
Level Attainment and Participant completed the three (3)-year Service vesting
requirement of Paragraph 3(b).  The Shares in which Participant so vests shall
be converted into the right to receive the same consideration per share of
Common Stock payable to the other stockholders of the Corporation in
consummation of the Change in Control. Such consideration per Share shall be
distributed to Participant on the earliest to occur of (x) the date the Share
would have otherwise been issued pursuant to the Service vesting and issuance
provisions set forth in Paragraph 3(b) in the absence of such Change in Control,
(y) the date of Participant’s Separation from Service, provided such Separation
from Service occurs either within twenty-four (24) months after a Qualifying
Change in Control or after the scheduled completion date of the Performance
Period, or (z) the first date following a Qualifying Change in Control
transaction on which the distribution can be made without contravention of any
applicable provisions of Code Section 409A or as soon as administratively
practicable following the applicable distribution date, but in no event later
than the fifteenth (15th) day of the third (3rd) calendar month following that
date.
 
(ii) To the extent the consideration payable per share of Common Stock in the
Change in Control is in the form of cash, a fully-vested cash retention account
shall be established by the successor entity at the time of such Change in
Control for each Share that vests on an accelerated basis in accordance with
Section 5(d)(i) above.  Such account shall be credited with the amount of the
cash consideration payable for the Shares, and interest shall accrue on the
outstanding balance of that account, for the period commencing with the closing
date of the Change in Control and continuing through the date of the final
payment of the account, including any deferred payment date under Paragraph 10,
at a variable per annum rate, compounded semi-annually, equal to the prime rate
of interest as in effect from time to time during such period, as determined on
the basis of the prime rate quotations published in The Wall Street
Journal.  The cash retention account, together with all accrued interest thereon
through the actual payment date, shall be distributed, as to each Share to which
that cash retention accounts pertains, in accordance with the foregoing
distribution provisions of  Paragraph 5(d)(i) above, and the Participant’s
interest in the account shall at all times be that of a general, unsecured
creditor.
 
 
(iii) If Participant ceases Service prior to the effective date of the Change in
Control by reason of Early Retirement, Normal Retirement, death or Disability
then Participant shall, upon the closing of such Change in Control, vest in that
number of Shares determined by multiplying (x) the number of Performance Shares
which would have resulted had the Corporation achieved each applicable
Performance Goal at Target Level Attainment and Participant completed the three
(3)-year Service vesting requirement of Paragraph 3(b) by (y) a fraction,  shall
be  converted into the right to receive the same consideration per share of
Common Stock payable to the other stockholders of the Corporation in
consummation of the Change in Control. Such consideration per Share shall be
distributed to Participant on the earlier of (A) the date the Share would have
otherwise been issued pursuant to the provisions of Paragraph 3(b)(ii) in the
absence of such Change in Control or (B) the first date following a Qualifying
Change in Control transaction on which the distribution can be made without
contravention of any applicable provisions of Code Section 409A.
 
(iv) Except for the amount of consideration so calculated, Participant shall
have no further right or entitlement to any additional Shares or consideration
under this Award.
 
6. Change in Control On or After Completion of Performance Period.  The
following provisions shall apply only to the extent a Change in Control is
consummated on or after the completion of the applicable Performance Period and
shall have no force or effect in the event the closing of the Change in Control
occurs prior to the completion of such Performance Period.
 
(a) This Award may be assumed by the successor entity or otherwise continued in
full force and effect or may be replaced with a cash retention account
established by  the successor entity.  Any such assumption or continuation of
this Award shall be effected in accordance with Paragraph 6(b) below. Any cash
retention account established in replacement of this Award shall initially be
credited with the fair market value (at the effective time of the Change in
Control) of the Performance Shares subject to the Award at that time on the
basis of actual Performance Goal attainment, and interest shall accrue on the
outstanding balance of such account, for the period commencing with the closing
date of the Change in Control and continuing through the date of the final
payment of the account, including any deferred payment date under Paragraph 10,
at a variable per annum rate, compounded semi-annually, equal to the prime rate
of interest as in effect from time to time during such period, as determined on
the basis of the prime rate quotations published in The Wall Street
Journal.  The cash retention account shall vest and be paid out in accordance
with the Service vesting and issuance provisions of Paragraph 3(b), and the
Participant’s interest in the account shall at all times be that of a general,
unsecured creditor. In the event of such assumption or continuation of this
Award or such replacement of the Award with a cash retention account, no
accelerated vesting of the restricted stock units subject to this Award or the
underlying Shares shall occur at the time of the Change in Control, and the
Service-vesting provisions of Paragraph 3 shall continue in full force and
effect.
 
(b) In the event this Award is assumed or otherwise continued in effect in
connection with the Change in Control, the securities subject to the Award shall
be adjusted immediately after the consummation of that Change in Control so as
to apply to the number and class of securities into which the Shares at the time
subject to this Award would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that
time.  To the extent the actual holders of the outstanding Common Stock receive
cash consideration for their Common Stock in consummation of the Change in
Control,  the successor corporation (or parent entity) may, in connection with
the assumption or continuation of the restricted stock units subject to the
Award at that time, but subject to the Plan Administrator’s approval prior to
the Change in Control, substitute one or more shares of its own common stock
with a fair market value equivalent to the cash consideration paid per share of
Common Stock in the Change in Control transaction, provided such common stock is
readily tradable on an established U.S. securities exchange or market.
 
(c) Upon Participant’s Separation from Service due to an Involuntary Termination
occurring within twenty-four  (24) months following the Change in Control in
which this Award is assumed or otherwise continued in effect, Participant shall
immediately vest in all the Performance Shares subject to the Award at that time
on the basis of actual Performance Goal attainment for such Performance Period.
The Shares underlying those vested Performance Shares shall be issued to
Participant on the date of such Separation from Service or as soon as
administratively practicable thereafter  the fifteenth (15th) day of the third
(3rd) calendar month following the date of such Separation from Service. Should
this Award be replaced with a cash retention account in accordance with
Paragraph 6(a), then the balance credited to that account at the time of such
Involuntary Termination shall vest upon his or her Separation from Service due
to such  Involuntary Termination, provided and only if such Involuntary
Termination occurs within twenty-four (24) months following the Change in
Control. The distribution of such vested balance, together with all accrued
interest thereon through the actual payment date, shall be made to Participant
on the date of such Separation from Service or as soon as administratively
practicable thereafter  the fifteenth (15th) day of the third (3rd) calendar
month following the date of such Separation from Service.
 
(d) If the Award is not assumed by the successor entity or otherwise continued
in effect or replaced with a cash retention program in accordance with Paragraph
6(a), then the following provisions shall apply in the event the Change in
Control is effected on or after the completion of the Performance Period:
 
(i) If Participant continues in Service through the effective date of the Change
in Control, then Participant shall, upon the closing of such Change in Control,
vest in all the Shares that are at the time subject to this Award on the basis
of actual Performance Goal attainment.
 
(ii) The Shares in which Participant so vests shall be converted into the right
to receive the same consideration per share of Common Stock payable to the other
stockholders of the Corporation in consummation of the Change in Control. Such
consideration per Share shall be distributed to Participant on the earliest to
occur of (x) the date the Share would have otherwise  been issued pursuant to
the Service vesting and issuance provisions set forth in Paragraph 3(b) in the
absence of such Change in Control, (y) the date of Participant’s Separation from
Service or (z) the first date following a Qualifying Change in Control
transaction on which the distribution can be made without contravention of any
applicable provisions of Code Section 409A or as soon as administratively
practicable following the applicable distribution date, but in no event later
than the fifteenth (15th) day of the third (3rd) calendar month following that
date.
 
(iii) To the extent the consideration payable per share of Common Stock in the
Change in Control is in the form of cash, a fully-vested cash retention account
shall be established by  the successor entity at the time of such Change in
Control.  Such account shall be credited with  the amount of the cash
consideration payable for the Shares that are at the time subject to this Award
on the basis of actual Performance Goal attainment, and interest shall accrue on
the outstanding balance of that account, for the period commencing with the
closing date of the Change in Control and continuing through the date of the
final payment of the account, including any deferred payment date under
Paragraph 10, at a variable per annum rate, compounded semi-annually, equal to
the prime rate of interest as in effect from time to time during such period, as
determined on the basis of the prime rate quotations published in The Wall
Street Journal. The cash retention account, together with all accrued interest
thereon through the actual payment date, shall be distributed, as to each Share
to which that cash retention account pertains, in accordance with the
distribution provisions of subparagraph (ii) of this Paragraph 6(d), and the
Participant’s interest in the account shall at all times be that of a general,
unsecured creditor.
 
7. Change in Control Benefits Agreement. Notwithstanding anything to the
contrary in this Agreement, if Participant is, at the time of a change in
control or ownership of the Corporation (whether or not that transaction
constitutes a Change in Control hereunder), a party to a Change in Control
Benefits Agreement with the Corporation, then the provisions of that agreement
shall, to the extent applicable to this Award, govern Participant’s rights and
benefits with respect to the restricted stock units and underlying Shares
subject to this Agreement, and in the event of any conflict between the
provisions of that Change in Control Benefits Agreement and this Agreement, the
provisions of the Change in Control Benefits Agreement shall be controlling;
provided, however, that in the event there is any conflict between the issuance
or distribution provisions of this Agreement and the issuance or distribution
provisions of the Change in Control Benefits Agreement, the issuance and
distribution provisions of this Agreement shall be controlling.
 
8. Adjustment in Shares.  Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made by the Plan Administrator to the total number and/or
class of securities issuable pursuant to this Award in order to reflect such
change and thereby prevent a dilution or enlargement of benefits hereunder. In
making such equitable adjustments, the Plan Administrator shall take into
account any amounts credited to Participant’s book account under Paragraph 4(b)
in connection with the transaction, and the determination of the Plan
Administrator shall be final, binding and conclusive.  In the event of any
Change in Control transaction, the adjustment provisions of Paragraph 5(b) or
6(b), as applicable, shall be controlling.
 
9. Issuance of Vested Shares and Applicable Withholding Taxes.
 
(a) Any Shares to be issued to Participant in accordance with the foregoing
provisions of this Agreement shall be in the form of a book entry evidencing
ownership of those Shares. Actual certificates for the vested Shares evidenced
by book entry ownership shall be promptly delivered upon the request of
Participant or any other person having an interest at the time in those Shares.
 
(b) The Corporation shall collect the Withholding Taxes with respect to each
non-Share distribution by withholding a portion of that distribution equal to
the amount of the applicable Withholding Taxes, with the cash portion of the
distribution to be the first portion so withheld.
 
(c) Unless Participant (i) otherwise makes satisfactory arrangements with the
Corporation’s Human Resources Department, on or before the expiration of the
designated notification period preceding the applicable issuance date of the
Shares, to pay the applicable Withholding Taxes through the delivery of  a check
payable to the Corporation in the amount of such Withholding Taxes and (ii) in
fact delivers such check to the Corporation not later than that issuance date,
the Corporation shall collect the Withholding Taxes applicable to the Share
issuance through the following automatic share withholding method:
 
-           On the applicable issuance date, the Corporation shall with­hold,
from the vested Shares otherwise issuable to Participant at that time, a portion
of those Shares with a Fair Market Value (measured as of the issuance date)
equal to the applicable Withholding Taxes; provided, however, that the number
of  Shares which the Corporation shall be required to so withhold shall not
exceed in Fair Market Value the amount necessary to satisfy the Corporation’s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to supplemental taxable income.
 
(d) Notwithstanding the foregoing provisions of this Paragraph 9, the employee
portion of the federal, state and local employment taxes required to be withheld
by the Corporation in connection with the vesting of the Shares or any other
amounts hereunder (the “Employment Taxes”) shall in all events be collected from
the Participant no later than the last business day of the calendar year in
which the Shares or other amounts vest hereunder.  Accordingly, to the extent
the applicable issuance date for one or more vested Shares or the distribution
date for such other amounts is to occur in a year subsequent to the calendar
year in which those Shares or other amounts vest, the Participant shall, on or
before the last business day of the calendar year in which the Shares or other
amounts vest, deliver to the Corporation a check payable to its order in the
dollar amount equal to the Employment Taxes required to be withheld with respect
to those Shares or other amounts.  The provisions of this Paragraph 9(d) shall
be applicable only to the extent necessary to comply with the applicable tax
withholding requirements of Code Section 3121(v).
 
(e) Except as otherwise provided in Paragraph 5 or this Paragraph 9, the
settlement of all restricted stock units which vest under the Award shall be
made solely in shares of Common Stock.  In no event, however, shall any
fractional shares be issued.  Accordingly, the total number of shares of Common
Stock to be issued at the time the Award vests shall, to the extent necessary,
be rounded down to the next whole share in order to avoid the issuance of a
fractional share.
 
10. Deferred Issue Date.  Notwithstanding any provision to the contrary in this
Agreement, to the extent this Award may be deemed to create a deferred
compensation arrangement under Code Section 409A, then the following limitation
shall apply:
 
-           No Shares or other amounts which become issuable or distributable
under this Agreement upon Participant’s Separation from Service shall actually
be issued or distributed to Participant prior to the earlier of (i) the first
(1st) day of the seventh (7th) month following the date of such Separation from
Service or (ii) the date of Participant’s death, if Participant is deemed at the
time of such Separation from Service to be a specified employee under Section
1.409A-1(i) of the Treasury Regulations issued under Code Section 409A, as
determined by the Plan Administrator in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2).  The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first (1st) day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.
 
11. Compliance with Laws and Regulations.  The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any Stock Exchange on which the Common Stock
may be listed for trading at the time of such issuance.
 
12. Notices.  Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices.  Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on the Award
Notice.  All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.
 
13. Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.
 
14. Construction.
 
(a) This Agreement and the Award evidenced hereby are made and granted pursuant
to the Plan and are in all respects limited by and subject to the terms of the
Plan and any applicable Change in Control Benefits Agreement.  All decisions of
the Plan Administrator with respect to any question or issue arising under the
Plan or this Agreement shall be conclusive and binding on all persons having an
interest in the Award.
 
(b) To the extent there is any ambiguity as to whether any provision of this
Agreement would otherwise contravene one or more requirements or limitations of
Section 409A of the Internal Revenue Code and the Treasury Regulations
thereunder, such provision shall be interpreted and applied in a manner that
complies with the applicable requirements of Section 409A of the Internal
Revenue Code and the Treasury Regulations thereunder.
 
(c) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
 
15. Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Hawaii without resort to
that State’s conflict-of-laws rules.
 

 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 


 
DEFINITIONS
 
The following definitions shall be in effect under the Agreement:
 
A. Agreement shall mean this Restricted Stock Unit Award Agreement.
 
B. Award shall mean the award of restricted stock units made to Participant
pursuant to the terms of this Agreement.
 
C. Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date specified in
Paragraph 1 of the Award Notice.
 
D. Award Notice shall mean the Notice of Award of Performance-Based Restricted
Stock Units delivered to Participant in which there is set forth the basic terms
of the restricted stock units subject to this Agreement.
 
E. Board shall mean the Corporation’s Board of Directors.
 
F. Cause shall mean the commission of any act of fraud, embezzlement or
dishonesty by Participant, any unauthorized use or disclosure by Participant of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by Participant adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner; provided, however, that in the event
Participant is, at the time the Corporation (or any Parent or Subsidiary)
purports to terminate Participant’s Employee status for Cause, a party to a
Change in Control Benefits Agreement applicable to the Award, the term Cause
shall have the meaning ascribed to that term in such Change in Control Benefits
Agreement.  The foregoing definition shall not in any way preclude or restrict
the right of the Corporation (or any Parent or Subsidiary) to discharge or
dismiss Participant or any other person in the Service of the Corporation (or
any Parent or Subsidiary) for any other acts or omissions, but such other acts
or omissions shall not be deemed, for purposes of the Plan and this Agreement,
to constitute grounds for termination for Cause.
 
G. Change in Control shall mean a change of ownership or control of the
Corporation effected through any of the following transactions:
 
(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,
 
(ii) a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets,
 
(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) acquires directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) beneficial ownership
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) thirty-five percent
(35%) or more of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing stockholders, or
 
(iv) a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination;
 
provided, however, that in the event Participant is a party to a Change in
Control Benefits Agreement applicable to the Award, the term Change in Control
shall have the meaning ascribed to that term in such Change in Control Benefits
Agreement.
 
H. Change in Control Benefits Agreement shall mean any separate agreement
between Participant and the Corporation which provides Participant with special
vesting acceleration and/or other special benefits with respect to one or more
awards of restricted stock units made to Participant for shares of Common Stock,
including (to the extent applicable) the restricted stock units evidenced by
this Agreement, in the event of a change in control or ownership of the
Corporation (whether or not constituting a Change in Control hereunder).
 
I. Code shall mean the Internal Revenue Code of 1986, as amended.
 
J. Common Stock shall mean shares of the Corporation’s common stock.
 
K. Corporation shall mean Alexander & Baldwin, Inc., a Hawaii corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of Alexander & Baldwin, Inc. which shall by appropriate action adopt the
Plan.
 
L. Early Retirement shall mean Participant’s retirement from Service, with the
prior approval of the Corporation (or the Parent or Subsidiary employing
Participant)  on or after the attainment of age fifty-five (55) and the
completion of at least five (5) years of Service.
 
M. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
 
N. Extraordinary Level Attainment shall mean the Corporation’s achievement of
each Performance Goal set forth in Schedule I to the Award Notice at the
level  designated as Extraordinary Level attainment for that goal.
 
O. Fair Market Value per share of Common Stock on any relevant date shall be the
closing selling price per share of Common Stock at the close of regular hours
trading (i.e., before after-hours trading beings) on date in question on the
Stock Exchange serving as the primary market for the Common Stock, as such price
is reported by the National Association of Securities Dealers (if primarily
traded on the Nasdaq Global Select Market) or as officially quoted in the
composite tape of transactions on any other Stock Exchange on which the Common
Stock is then primarily traded.  If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.
 
P. Good Reason shall mean the occurrence of any of the following events effected
without Participant’s consent: (A) a change in Participant’s position with the
Corporation (or any Parent or Subsidiary employing Participant) which materially
reduces Participant’s duties and responsibilities or the level of management to
which Participant reports, (B) a relocation of Participant’s principal place of
employment by more than fifty (50) miles, (C) a reduction in Participant’s level
of compensation, as measured in terms of base salary, fringe benefits and target
annual incentive payment, by more than ten percent (10%) or (D) the failure by
the Corporation to continue in effect any stock option or other equity-based
plan in which Participant is participating, or in which Participant is entitled
to participate, immediately prior to a change in control of the Corporation,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan; or the failure by the
Corporation to continue Participant’s participation therein (or in such
substitute or alternative plan) on a substantially equivalent basis, both in
terms of the amount or timing of payment of benefits provided and the level of
Participant’s participation relative to other participants, as existed
immediately prior to the change in control of the Corporation.
 
However, in the event Participant is at the time of his or her cessation of
Employee status a party to a Change in Control Benefits Agreement applicable to
the Award evidenced by this Agreement, the term Good Reason shall have the
meaning ascribed to that term in such Change in Control Benefits Agreement.
 
Q. Involuntary Termination shall mean the Participant’s Separation from Service
by reason of:
 
(i)           Participant’s involuntary dismissal or discharge by the
Corporation for reasons other than for Cause, or
 
(ii)           Participant’s voluntary resignation for Good Reason.
 
R. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.
 
S. Normal Retirement  at or after the attainment of age sixty-five (65).
 
T. Participant shall mean the person to whom the Award is made pursuant to the
Agreement.
 
U. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
V. Performance Goals shall mean the performance goals specified on Schedule I of
the Award Notice.
 
W. Performance Period shall mean the period specified on Schedule I of the Award
Notice over which the attainment of the Performance Goals is to be measured.
 
X. Performance Shares shall mean the maximum number of Shares in which
Participant can vest based on the level at which the Performance Goals for the
Performance Period are attained and shall be calculated in accordance with the
provisions of the Award Notice.  In no event shall the number of such
Performance Shares exceed two hundred percent (200%) of the designated number of
Shares set forth in the Number of Shares Subject to Award section of the Award
Notice.
 
Y. Permanent Disability shall mean the inability of Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment expected to result in death or to be of continuous duration of
twelve (12) months or more.
 
Z. Plan shall mean the Corporation’s 2007 Incentive Compensation Plan.
 
AA. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
 
BB. Qualifying Change in Control shall mean the date on which there occurs a
Change in Control that also qualifies as: (i) a change in the ownership of the
Corporation, as determined in accordance with  Section 1.409A-3(i)((5)(v) of the
Treasury Regulations, (ii) a change in the effective control of the Corporation,
as determined in accordance with  Section 1.409A-3(i)((5)(vi) of the Treasury
Regulations, or (iii) a change in the ownership of a substantial portion of the
assets of the Corporation, as determined in accordance with  Section
1.409A-3(i)((5)(vii) of the Treasury Regulations.
 
CC. Separation from Service shall mean the Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of
employment.  The Participant shall be deemed to have terminated employment for
such purpose at such time as the level of his or her bona fide services to be
performed as an Employee (or as a consultant or independent contractor)
permanently decreases to a level that is less than fifty percent (50%) of the
average level of services he or she rendered as an Employee during the
immediately preceding thirty-six (36) months of employment (or such shorter
period for which he or she may have rendered such services).  Solely for
purposes of determining when a Separation from Service occurs, Participant will
be deemed to continue in “Employee” status for so long as he or she remains in
the employ of one or more members of the Employer Group, subject to the control
and direction of the employer entity as to both the work to be performed and the
manner and method of performance. “Employer Group” means the Corporation and any
Parent or Subsidiary and any other corporation or business controlled by,
controlling or under common control with, the Corporation, as determined in
accordance with Sections 414(b) and (c) of the Code and the Treasury Regulations
thereunder, except that in applying Sections 1563(1), (2) and (3) of the Code
for purposes of determining the controlled group of corporations under Section
414(b), the phrase “at least 50 percent” shall be used instead of “at least 80
percent” each place the latter phrase appears in such sections and in applying
Section 1.414(c)-2 of the Treasury Regulations for purposes of determining
trades or businesses that are under common control for purposes of Section
414(c), the phrase “at least 50 percent” shall be used instead of “at least 80
percent” each place the latter phrase appears in Section  1.4.14(c)-2 of the
Treasury Regulations.  Any such determination as to Separation from Service,
however, shall be made in accordance with the applicable standards of the
Treasury Regulations issued under Section 409A of the Code.
 
DD. Service shall mean Participant’s performance of services for the Corporation
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor. For
purposes of this Agreement, Participant shall be deemed to cease Service
immediately upon the occurrence of the either of the following events: (i)
Participant no longer performs services in any of the foregoing capacities for
the Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant performs such services ceases to remain a Parent or Subsidiary of
the Corporation, even though Participant may subsequently continue to perform
services for that entity. Service as an Employee shall not be deemed to cease
during a period of military leave, sick leave or other personal leave approved
by the Corporation; provided, however, that the following special provisions
shall be in effect for any such leave:
 
(i) Should the period of such leave (other than a disability leave) exceed six
(6) months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial six (6)-month period
of that leave, unless Participant retains a right to re-employment under
applicable law or by contract with the Corporation (or any Parent or
Subsidiary).
 
(ii) Should the period of a disability leave exceed twenty-nine (29) months,
then Participant shall be deemed to cease Service and to incur a Separation from
Service upon the expiration of the initial twenty-nine (29)-month period of that
leave, unless Participant retains a right to re-employment under applicable law
or by contract with the Corporation (or any Parent or Subsidiary).   For such
purpose, a disability leave shall be a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months
and  causes Participant to be unable to perform the duties of his or her
position of employment with the Corporation (or any Parent or Subsidiary) or any
substantially similar position of employment.
 
(iii) Except to the extent otherwise required by law or expressly authorized by
the Plan Administrator or by the Corporation’s written policy on leaves of
absence, no Service credit shall be given for vesting purposes for any period
Participant is on a leave of absence.
 
EE. Shares shall mean the shares of Common Stock which may vest and become
issuable under the Award pursuant to the terms of this Agreement and the Award
Notice.
 
FF. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.
 
GG. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
HH. Target Level Attainment shall mean the Corporation’s achievement of each
Performance Goal set forth in Schedule I to the Award Notice at the level
designated as Target Level attainment for that goal.
 
II. Withholding Taxes shall mean the federal, state and local income taxes and
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the vesting and issuance of
the shares of Common Stock which vest under the Award and any phantom dividend
equivalents distributed with respect to those shares.
 
 
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
ILLUSTRATION OF VESTING CALCULATIONS
 
The following examples are for illustration purposes only:
 
1. Participant receives an Award for 3,000 Shares at Target Level and
Participant continues in Service until the expiration of the requisite three
(3)-year Service vesting period. If each of the Performance Goals is attained at
the Target Level, Participant shall vest in 1,000 Shares following the
completion of the Performance Period and shall vest in the remaining 2,000
shares in two successive equal annual installments upon his or her completion of
each of the two remaining years in the Service vesting period.  If each of the
Performance Goals is attained at the Extraordinary Level, Participant shall vest
in an additional 1,000 Shares for a total of 2,000 Shares following the
completion of the Performance Period and shall vest in the remaining 4,000
shares in two successive equal annual installments upon his or her completion of
each of the two remaining years in the Service vesting period.
 
2. Participant receives an Award for 3,000 Shares at Target Level and
Participant ceases Service due to Permanent Disability halfway through the
Performance Period.  If each of the Performance Goals is attained at the Target
Level, Participant shall vest in 500 of the Shares.   On the other hand, if each
of the Performance Goals is attained at the Extraordinary Level, Participant
shall vest in an additional 500 Shares for a total of 1,000 Shares. If
Participant ceases Service due to Permanent Disability after completing 18
months of Service since the start of the Performance Period, then he or she
would vest in all 3,000 Shares at Target Level Attainment and all 6,000 Shares
at Extraordinary Level Attainment.
 
3. Participant receives an Award for 3,000 Shares at Target Level and
Participant continues in Service through the completion of the three (3)-year
Service vesting period.  If each of the Performance Goals is attained at a point
halfway between the Threshold and Target Levels, Participant would vest in 750
of the Shares following the completion of the Performance Period and would vest
in the remaining 1,500 shares in two successive equal annual installments upon
his or her completion of each of the two remaining years in the Service vesting
period.  On the other hand, if each of the Performance Goals is attained at a
point halfway between the Target and Extraordinary Levels, Participant would
vest in 1,500 of the Shares following the completion of the Performance Period
and would vest in the remaining 3,000 shares in two successive equal annual
installments upon his or her completion of each of the two remaining years in
the Service vesting period.
 
4.  Participant receives an Award for 3,000 Shares at Target Level and
Participant ceases Service due to Permanent Disability halfway through the
Performance Period.  If each of the Performance Goals is attained at a point
halfway between the Threshold and Target Levels, Participant would vest in 375
of the Shares following the completion of the Performance Period. On the other
hand, if each of the Performance Goals is attained at a point halfway between
the Target and Extraordinary Levels, Participant would vest in 750 of the Shares
following the completion of the Performance Period.
 

 
 

--------------------------------------------------------------------------------

 
